PUBLISHED ORDER DENYING PETITION TO TRANSFER
This matter is before the Indiana Supreme Court on a petition to transfer jurisdiction filed by Appellant pursuant to Appellate Rule 57, following the Court of Appeals opinion issued on July 11, 2013. See In re Paternity & Maternity of Infant T., 991 N.E.2d 596, 601 (Ind.Ct.App.2013). The Court has reviewed the decision of the Court of Appeals. Any record on appeal that was submitted has been made available to the Court, along with all briefs that may have been filed in the Court of Appeals and all the materials filed in connection with the request to transfer jurisdietion. Each participating member of the Court has voted on the petition. Each member of the Court has had the opportunity to voice that Justice's views on the case in conference with the other Justices, and each has voted on the petition.
Being duly advised, the Court now DENIES Appellant's petition to transfer jurisdiction. This appeal is at an end.
The Clerk is directed to send a copy of this order to all counsel of record. The Clerk is also directed to post this order to the court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur, except RUSH, J., who dissents with separate opinion.